DETAILED ACTION 
Claims 8-32, submitted on April 4, 2022, are pending in the application.  Claims 8-23 are withdrawn, and claims 24-32 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method for treatment of migraine, in the reply filed on September 19, 2022 is acknowledged.  Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inven-tion, there being no allowable generic or linking claim.  The examiner suggests that withdrawn claims 8-23 be cancelled because they are not eligible for rejoinder.  See MPEP1 821.04 (Rejoin-der).  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over the “D.H.E. 45® Prescribing Information” by Valeant Pharmaceuticals (August 2008) in view of Rust (WO 2013/‌169800 A1).  
The DHE brochure2 discloses the “treatment of migraine headaches with or without aura and the acute treatment of cluster headache episodes” (p. 3) with the following composition (p. 1): 
D.H.E. 45® (dihydroergotamine mesylate) Injection, USP is a clear, colorless solution supplied in sterile ampus [sic] for I.V., I.M., or subcutaneous administration containing per mL:1 mg Dihydro-ergotamine Mesylate, USP; Alcohol, USP 6.1% by volume; Gycerin, USP 15% by weight; Water for Injection, USP; Methanesulfonic Acid and/or Sodium Hydroxide for pH adjustment.  PH range is 3.4-4.9.  
Note that the disclosed pH range of “3.4-4.9” overlaps with the claimed pH range (4.1-4.9 in claim 24 and 4.2-4.8 in claim 28) so a prima facie case of obviousness with respect to the claimed pH range exists.  See MPEP 2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists).  The reference also includes the following instructions to patients who self-administer this medication (p. 11):  
Before self-injecting D.H.E. 45® (dihydroergotamine mesylate) Injection, USP by subcutaneous administration, you will need to obtain professional instruction on how to properly administer your medication.  
These instructions include a detailed, step-by-step, protocol for breaking the glass ampule, draw-ing the medication into a syringe, injecting into a skin fold, and so forth (pp. 14-15).  It is implicit in this protocol that the drug-containing solution does not require reconstitution or dilution prior to administration.  
The difference between the prior art and the claims at issue is that the DHE brochure does not specifically disclose that the medication is in the form of an auto-injector or prefilled syringe.  
Rust, however, discloses that these auto-injection syringe devices were known in the prior art.  In particular, Rust discloses (para. 0037) an: 
injection device [that] can allow the injection to be administered by individuals that do not have formal training (e.g., self-adminis-tered or administered by another individual family member or other caregiver who may not be a formally trained healthcare provider, such as a parent administering a drug to a child).  Accord-ingly, injection device [] can be useful in situations where self-injections/caregiver administered injections would be beneficial, including, but not limited to, … migraine… 
Rust specifically discloses (para. 0040) that this injection device may be use to administer dihydroergotamine, among other drugs.  
It would have been prima facie obvious as of the effective filing date to package the DHE 45 medication in the form of the injection device of Rust and thereby arrive at subject matter within the scope of the instant claims.  One would have been motivated to do so in order to take advantage of the numerous beneficial features of the injection device of Rust (see, e.g., para. 0037).  One would have had a reasonable expectation of success because Rust specifically discloses that the injection device may be used to package dihydroergotamine, so it would have been apparent that the DHE 45 product could be so packaged.  In general, one would have viewed using a known injection device (Rust) to package or administer a known drug (DHE) and thereby accomplishing readily predictable results (treating migraine) in the manner outlined above as being prima facie obvious.  See MPEP 2141.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 10,532,049 B1 and 11,304,942 B2, of which the present application is a continuation.  Although the claims at issue are not identical, they are not patent-ably distinct from each other.  The ‘049 patent claims (see claim 6) an auto-injector or prefilled syringe containing a dihydroergotamine composition for treating migraine.  See also claims 1 and 7 of the ‘942 patent.  The examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 17, 2022  


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 Reference “A6” cited in the IDS filed on April 4, 2022 does not appear to be present in the file history of this application, so this rejection instead refers to the document included with this communication.